UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended June 30, 2011 Commission File Number 000-52748 FIRST GUARANTY BANCSHARES, INC. (Exact name of registrant as specified in its charter) Louisiana 26-0513559 (State or other jurisdiction incorporation or organization) (I.R.S. Employer Identification Number) 400 East Thomas Street Hammond, Louisiana (Address of principal executive office) (Zip Code) (985) 345-7685 (Telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated fileroNon-accelerated filero Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x As ofAugust 12, 2011, the registrant had5,722,408 shares of $1 par value common stock which were issued and outstanding. Table of Contents Page Part I. Financial Information Item 1. Financial Statements (unaudited) 3 Consolidated Balance Sheets as of June 30, 2011 and December 31, 2010 3 Consolidated Statements of Income for thesix months and three monthsended June 30, 2011 and 2010 4 Consolidated Statements of Shareholders' Equity for thesix months ended June 30, 2011and 2010 5 Consolidated Statements of Cash Flows for thesix months ended June 30, 2011 and 2010 6 Notes to Unaudited Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 32 Item 4. Controls and Procedures 34 Part II. Other Information Item 1. Legal Proceedings 34 Item 1A. Risk Factors 34 Item 2. Exhibits 34 Signatures 2 PART I.FINANCIAL INFORMATION Item 1.Consolidated Financial FIRST GUARANTY BANCSHARES, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS (unaudited) (in thousands, except share data) June 30, 2011 December 31, 2010 Assets Cash and cash equivalents: Cash and due from banks $ $ Interest-earning demand deposits with banks 13 13 Federal funds sold Cash and cash equivalents $ $ Investment securities: Available for sale, at fair value $ $ Held to maturity, at cost (estimated fair value of $232,993 and $155,326, respectively) Investment securities $ $ Federal Home Loan Bank stock, at cost $ $ Loans held for sale $ $ - Loans, net of unearned income $ $ Less: allowance for loan losses Net loans $ $ Premises and equipment, net $ $ Goodwill Intangible assets, net Other real estate, net Accrued interest receivable Other assets Total Assets $ $ Liabilities and Stockholders' Equity Deposits: Noninterest-bearing demand $ $ Interest-bearing demand Savings Time Total deposits $ $ Short-term borrowings $ $ Accrued interest payable Long-term borrowing - Other liabilities Total Liabilities $ $ Stockholders' Equity Preferred stock: Series A - $1,000 par value - authorized 5,000 shares; issued and outstanding 2,069.9 shares $ $ Series B - $1,000 par value - authorized 5,000 shares; issued and outstanding 103 shares Common stock: $1 par value - authorized 100,600,000 shares; issued and outstanding 5,559,644 shares Surplus Retained earnings Accumulated other comprehensive income (loss) ) Total Stockholders' Equity $ $ Total Liabilities and Stockholders' Equity $ $ See Notes to the Consolidated Financial Statements. 3 FIRST GUARANTY BANCSHARES, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF INCOME (unaudited) (in thousands, except share data) Six Months EndedJune 30, ThreeMonths EndedJune 30, Interest Income: Loans (including fees) $ Loans held for sale 5 4 4 3 Deposits with other banks 23 19 13 10 Securities (including FHLB stock) Federal funds sold 9 5 4 3 Total Interest Income $ Interest Expense: Demand deposits $ Savings deposits 22 21 11 11 Time deposits Borrowings 14 70 7 29 Total Interest Expense $ Net Interest Income $ Less: Provision for loan losses Net Interest Income after Provision for Loan Losses $ Noninterest Income: Service charges, commissions and fees $ 1,015 Net gains on securities 1,366 Loss on securities impairment ) - - - Net gains on sale of loans 95 48 92 Other Total Noninterest Income $ Noninterest Expense: Salaries and employee benefits $ Occupancy and equipment expense Other Total Noninterest Expense $ Income Before Income Taxes $ Less: Provision for income taxes Net Income $ Preferred Stock Dividends ) Income Available to Common Shareholders $ Per Common Share: Earnings $ Cash dividends paid $ Average Common Shares Outstanding See Notes to Consolidated Financial Statements 4 FIRST GUARANTY BANCSHARES, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY (unaudited) (in thousands, except per share data) Series A Series B Accumulated Preferred Preferred Common Other Stock Stock Stock Retained Comprehensive $1,000 Par $1,000Par $1 Par Surplus Earnings Income/(Loss) Total Balance December 31, 2009 $ Net income - Change in unrealized loss on AFS securities, net of reclassification adjustments and taxes - Comprehensive Income - Cash dividends on common stock ($0.32 per share) - ) - ) Preferred stock dividend, amortization and accretion ) - - ) - ) Balance June 30, 2010 $ Balance December 31, 2010 $ ) $ Net income - Change in unrealized loss on AFS securities, net of reclassification adjustments and taxes - Comprehensive Income - Cash dividends on common stock ($0.32 per share) - (1,779 ) - ) Preferred stock dividend, amortization and accretion (11 ) - - (666 ) - ) BalanceJune 30, 2011 $ See Notes to Consolidated Financial Statements 5 FIRST GUARANTY BANCSHARES, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) (in thousands) SixMonthsEndedJune 30, Cash Flows From Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses Depreciation and amortization Amortization/Accretion of investments ) (Gain) Loss on securities ) ) (Gain) Losson sale of assets - ) Other than temporary impairment charge on securities 97 - ORE writedowns and loss on disposition 80 FHLB stock dividends (2 ) (2 ) Net (increase) in loans held for sale ) ) Change in other assets and liabilities, net ) Net Cash (Used)Provided By Operating Activities $ ) $ Cash Flows From Investing Activities Proceeds from maturities, calls and salesof HTM securities $ $ Proceeds from maturities, calls and sales of AFS securities Funds invested in HTM securities ) - Funds Invested in AFS securities ) ) Proceeds from sale/redemption of Federal Home Loan Bank stock Funds invested in Federal Home Loan Bank stock ) ) Net decrease (increase) in loans ) Purchase of premises and equipment ) ) Proceeds from sales of other real estate owned Net Cash Used In Investing Activities $ ) $ ) Cash Flows From Financing Activities Net increasein deposits $ $ Net increase (decrease) in federal funds purchased and short-term borrowings ) Proceeds from long-term borrowings - Repayment of long-term borrowings - ) Dividends paid ) ) Net Cash Provided By Financing Activities $ $ Net Decrease In Cash and Cash Equivalents $ ) ) Cash and Cash Equivalents at the Beginning of the Period Cash and Cash Equivalents at the End of the Period $ $ Noncash Activities: Loans transferred to foreclosed assets $ $ Cash Paid During The Period: Interest on deposits and borrowed funds $ $ Income taxes $ $ See Notes to the Consolidated Financial Statements. 6 NOTESTO CONSOLIDATED FINANCIAL STATEMENTS(Unaudited) Note 1. Basis of Presentation The accompanying unaudited consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles. The consolidated financial statements and the footnotes of First Guaranty Bancshares, Inc. (the “Company”) thereto should be read in conjunction with the audited financial statements and note disclosures for the Company previously filed with the Securities and Exchange Commission in the Company’s Annual Report filed on Form 10-K for the year ended December 31, 2010. The consolidated financial statements include the accounts of First Guaranty Bancshares, Inc. and its wholly owned subsidiary First Guaranty Bank.All significant intercompany balances and transactions have been eliminated in consolidation. In the opinion of management, the accompanying unaudited consolidated financial statements contain all adjustments necessary for a fair presentation of the consolidated financial statements. Those adjustments are of a normal recurring nature. The results of operations for thesix month period ended June 30, 2011 and 2010 are not necessarily indicative of the results expected for the full year. The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the amounts reported in the consolidated financial statements and accompanying notes. Actual results could differ from those estimates. Material estimates that are susceptible to significant change in the near term are the allowance for loan losses, valuation of goodwill, intangible assets and other purchase accounting adjustments. Note 2. Fair Value The fair value of a financial instrument is the current amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants. A fair value measurement assumes that the transaction to sell the asset or transfer the liability occurs in the principal market for the asset or liability or, in the absence of a principal market, the most advantageous market for the asset or liability. Valuation techniques use certain inputs to arrive at fair value. Inputs to valuation techniques are the assumptions that market participants would use in pricing the asset or liability. They may be observable or unobservable. The Company uses a fair value hierarchy for valuation inputs that gives the highest priority to quoted prices in active markets for identical assets or liabilities and the lowest priority to unobservable inputs. The fair value hierarchy is as follows: Level 1 Inputs – Unadjusted quoted market prices in active markets for identical assets or liabilities that the reporting entity has the ability to access at the measurement date. Level 2 Inputs – Inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These might include quoted prices for similar assets or liabilities in active markets, quoted prices for identical or similar assets or liabilities in markets that are not active, inputs other than quoted prices that are observable for the asset or liability (such as interest rates, volatilities, prepayment speeds or credit risks) or inputs that are derived principally from or corroborated by market data by correlation or other means. Level 3 Inputs – Unobservable inputs for determining the fair values of assets or liabilities that reflect an entity’s own assumptions about the assumptions that market participants would use in pricing the assets or liabilities. A description of the valuation methodologies used for instruments measured at fair value follows, as well as the classification of such instruments within the valuation hierarchy. Securities available for sale. Securities are classified within Level 1 where quoted market prices are available in an active market. Inputs include securities that have quoted prices in active markets for identical assets. If quoted market prices are unavailable, fair value is estimated using quoted prices of securities with similar characteristics, at which point the securities would be classified within Level 2 of the hierarchy. Securities classifiedLevel 3 in the Company's portfolioas of June 30, 2011includes municipal bondsfrom two local municipalities. Impaired loans. Loans are measured for impairment using the methods permitted by ASC Topic 310. Fair value of impaired loans is measured by either the loans obtainable market price, if available (Level 1), the fair value of the collateral if the loan is collateral dependent (Level 2), or the present value of expected future cash flows, discounted at the loan's effective interest rate (Level 3). Fair value of the collateral is determined by appraisals or independent valuation. Other real estate owned. Properties are recorded at the balance of the loan or at estimated fair value less estimated selling costs, whichever is less, at the date acquired. Fair values of other real estate owned ("OREO") at June 30, 2011 are determined by sales agreement or appraisal, and costs to sell are based on estimation per the terms and conditions of the sales agreement or amounts commonly used in real estate transactions. Inputs include appraisal values on the properties or recent sales activity for similar assets in the property’s market, and thus OREO measured at fair value would be classified within Level 2 of the hierarchy. 7 Certain non-financial assets and non-financial liabilities are measured at fair value on a non-recurring basis including assets and liabilities related to reporting units measured at fair value in the testing of goodwill impairment, as well as intangible assets and other non-financial long-lived assets measured at fair value for impairment assessment. The following table summarizes financial assets measured at fair value on a recurring basis as of June 30, 2011 and December 31, 2010, segregated by the level of the valuation inputs within the fair value hierarchy utilized to measure fair value: June 30, 2011 December 31, 2010 (in thousands) Securities available for sale measured at fair value $ $ Fair Value Measurements Using: Quoted Prices in Active Markets For Identical Assets (Level 1) $ - $ Significant Other Observable Inputs (Level 2) $ $ Significant Unoberservable Inputs (Level 3) $ $ The Company's valuation methodologies may produce a fair value calculation that may not be indicative of net realizable value or reflective of future fair values.While management believes the methodologies used are appropriate and consistent with other market participants, the use of different methodologies or assumptions to determine the fair value of certain financial instruments could result in a different estimate of fair value.The change in level 3 securities available for sale was due to the principal payment oftwomunicipal bonds totaling $0.9 million. Gains and losses on securities (realized and unrealized) included in earnings (or changes in net assets) for the first six months of 2011 on a recurring basis are reported in noninterest income or other comprehensive income as follows: Noninterest Income Other Comprehensive Income (in thousands) Total gains included in earnings (or changes in net assets) $ Impairment loss $ ) Changes in unrealized gains (losses) relating to assets still held at June 30, 2011 $ The following table measures financial assets and financialliabilities measured at fair value on a non-recurring basis as of June 30, 2011, segregated by the level of valuation inputs within the fair value hierarchy utilized to measure fair value: At June 30, 2011 At December 31, 2010 (in thousands) Impaired loans measured at fair value $ $ Fair Value Measurements Using: Quoted Prices in Active Markets For Identical Assets (Level 1) $ - $ - Significant Other Observable Inputs (Level 2) $ $ Significant Unoberservable Inputs (Level 3) $ $ Other real estate owned measured at fair value $ $ Fair Value Measurements Using: Quoted Prices in Active Markets For Identical Assets (Level 1) $ - $ - Significant Other Observable Inputs (Level 2) $ $ Significant Unoberservable Inputs (Level 3) $ - $ - The changes in Level 3 - Impaired loans measured at fair valuefrom December 31, 2010 were the addition of two loan relationships in the amount of $4.2 million, one loan relationship that was previously accounted for under the collateral value method (Level 2) and now accounted for under the net present value method (Level 3) in the amount of $8.6 million and and $0.2 million in cost associated with an existing impaired loan relationship. The two loans added to the Level 3 included a $3.8 million hotel participation and a $0.4 million loan secured by commercial real estate. The loan relationship moved fromLevel 2 methodology to Level 3issecured by commercial real estate. ASC 825-10 provides the Company with an option to report selected financial assets and liabilities at fair value. The fair value option established by this statement permits the Company to choose to measure eligible items at fair value at specified election dates and report unrealized gains and losses on items for which the fair value option has been elected in earnings at each reporting date subsequent to implementation. The Company has chosen not to elect the fair value option for any items that are not already required to be measured at fair value in accordance with accounting principles generally accepted in the United States, and as such has not included any gains or losses in earnings for the six months ended June 30, 2011. 8 Note 3. Securities A summary comparison of securities by type at June 30, 2011 and December 31, 2010 is shown below. June 30, 2011 December 31, 2010 Gross Gross Gross Gross Amortized Unrealized Unrealized Fair Amortized Unrealized Unrealized Fair Cost Gains Losses Value Cost Gains Losses Value (in thousands) Available for sale: U.S. Government Agencies $ $ $ ) $ ) $ Corporate debt securities ) ) Mutual funds or other equity securities 21 ) 20 ) Municipal bonds 14 - - ) Total available for sale securities $ $ $ ) $ ) $ Held to maturity: U.S. Government Agencies $ $ $ ) $ $ $ - $ ) $ Total held to maturity securities $ $ $ ) $ $ $ - $ ) $ The scheduled maturities of securities at June 30, 2011, by contractual maturity, are shown below. Expected maturities may differ from contractual maturities because borrowers may have the right to call or prepay obligations with or without call or prepayment penalties. June 30, 2011 Amortized Cost Fair Value (in thousands) Available For Sale: Due in one year or less $ $ Due after one year through five years Due after five years through 10 years Over 10 years Total available for sale securities $ $ Held to Maturity: Due in one year or less $ - $ - Due after one year through five years Due after five years through 10 years Over 10 years Total held to maturity securities $ $ At June 30, 2011 approximately $348.3 million in securities were pledged to secure public fund deposits, and for other purposes required or permitted by law. The following is a summary of the fair value of securities with gross unrealized losses and an aging of those gross unrealized losses at June 30, 2011. Less Than 12 Months 12 Months or More Total Gross Gross Gross Unrealized Unrealized Unrealized Fair Value Losses Fair Value Losses Fair Value Losses (in thousands) Available for sale: U.S. Government agencies $ $ $ - $ - $ $ Corporate debt securities 65 Mutual funds or other equity securities - - Municipals - Total available for sale securities $ Held to maturity: U.S. Government agencies $ $ $ - $ - $ $ Total held to maturity securities $ $ $ - $ - $ $ 9 At June 30, 2011,207 debt securities andfive equity securities have grossunrealized losses of $6.4 million or 1.2% of amortized cost. The Company believes that it will collect all amounts contractually due and has the intent and the ability to hold these securities until the fair value is at least equal to the carrying value. The Company had68 U.S. Government agency securities and132 corporatedebt securities that had gross unrealized losses for less than 12 months. The Company hadone corporate debt security whichhas been in a continuous unrealized loss position for 12 months or longer. All securities with unrealized losses greater than 12 months were classified as available for sale totaling $1.3 million. Securities with unrealized losses less than 12 monthsincluded $164.4 million classified asavailable for sale and $171.8 million in held to maturity agency securities. Irrespective of the classification, accounting and reporting treatment as AFS or HTM securities, if any decline in the market value of a security is deemed to be other than temporary, then the security’s carrying value shall be written down to fair value and the amount of the write down will bereflected in earnings. Management evaluates securities for other-than-temporary impairment at least quarterly and more frequently when economic or market conditions warrant such evaluation. Consideration is given to (i) the length of time and the extent to which the fair value has been less than cost, (ii) the financial condition and near-term prospects of the issuer, (iii) the recovery of contractual principal and interest and (iv) the intent and ability of the Company to retain its investment in the issuer for a period of time sufficient to allow for any anticipated recovery in fair value. In analyzing an issuer’s financial condition, Management considers whether the securities are issued by the federal government or its agencies, whether downgrades by bond rating agencies have occurred and industry reports. The amount of investment securities issued by government agencies with unrealized losses and the amount of unrealized losses on those investment securities are primarily the result of market interest rates and illiquidity in the market. The company has the ability and intent to hold these securities until recovery, which may be until maturity. The corporate debt securities consist primarily of corporate bonds issued by the following types of organizations: financial, insurance, utilities, manufacturing, industrial, consumer productsand oil and gas. Also included in corporate debt securities are trust preferred capital securities, many issued by national and global financial services firms. The Company believes that the each of the issuers will be able to fulfill the obligations of these securities. The Company has the ability and intent to hold these securities until they recover, which could be at their maturity dates. The held to maturity portfolio is comprised of government sponsored enterprise securities such as FHLB, FNMA, FHLMC, and FFCB. The securities have maturities of 15 years or less and the securities are used to collateralize public funds. As of June 30, 2011public funds deposits totaled $353.8 million.The Company has maintained public funds in excess of $175.0 million since December 2007.Management believes that public funds will continue to be a significant part of the Company's deposit base and will need to be collateralized by securities in the investment portfolio. Other than the corporate debt securities, the Company attributes the unrealized losses mainly to increases in market interest rates over the yield available at the time the underlying securities were purchased. The Company does not expect to incur a loss unless the securities are sold prior to maturity. Overall market declines, particularly in the banking and financial industries, as well as the real estate market, are a result of significant stress throughout the regional and national economy. Securities with unrealized losses, in which the Company has not already taken an OTTI charge, are currently performing according to their contractual terms. Management has the intent and ability to hold these securities for the foreseeable future. The fair value is expected to recover as the securities approach their maturity or repricing date or if market yields for such investments decline. As a result of uncertainties in the market place affecting companies in the financial services industry, it is at least reasonably possible that a change in the estimate will occur in the near term. Securities that are other-than-temporarily impaired are evaluated at least quarterly. The evaluation includes performance indications of the underlying assets in the security, loan to collateral value, third-party guarantees, current levels of subordination, geographic concentrations, industry analysts' reports, sector credit ratings, volatility of the securities fair value, liquidity, leverage and capital ratios, the Company's ability to continue as a going concern. If the company is in bankruptcy, the status and potential outcome is also considered. The Company believes that the securities with unrealized losses reflect impairment that is temporary and that there are currently no securities with other-than-temporary impairment. During the first quarter 2011, the Company recorded an impairment write-down on one security of $0.1 million. During the second quarter 2011, the companydid notrecord animpairment write-downin the securities portfolio. During 2010, the Company did not recordan impairment write-down on its securities. At June 30, 2011, the Company's exposure to investment securities issuers thatexceeded 10% of stockholders’ equity as follows: At June 30, 2011 Amortized Cost Fair Value (in thousands) Federal Home Loan Bank (FHLB) $ $ Federal Home Loan Mortgage Corporation (Freddie Mac-FHLMC) Federal National Mortgage Association (Fannie Mae-FNMA) Federal Farm Credit Bank (FFCB) Total $ $ 10 Note 4. Loans The following table summarizes the components of the Company's loan portfolio as of June 30, 2011 andDecember 31, 2010: June 30, 2011 December 31, 2010 As % of As % of Balance Category Balance Category (in thousands) Real Estate: Construction & land development $ % $ % Farmland % % 1- 4 Family % % Multifamily % % Non-farm non-residential % % Total Real Estate $ % $ % Non-real Estate: Agricultural $ % $ % Commercial and industrial % % Consumer and other % % Total Non-real Estate
